1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 27180)
     GHIDOTTI | BERGER LLP
2    1920 Old Tustin Ave.
     Santa Ana, CA 92705
3
     Tel: (949) 427-2010
4    Fax: (949) 427-2732
     mghidotti@ghidottiberger.com
5
     Attorneys for Creditor
6    U.S. Bank Trust, N.A., as Trustee of the Igloo Series III Trust
7

8                           IN THE UNITED STATES BANKRUPTCY COURT
9                             DISTRICT OF ARIZONA – TUCSON DIVISION
10

11   In re:                                              )   CASE NO.: 4:19-bk-14324-SHG
                                                         )
12   DANIEL H. BENTON, KATHERINE C.                      )   RESPONSE TO DEBTORS’ OBJECTION
     BENTON,                                             )   TO PROOF OF CLAIM AND REQUEST
13                                                           FOR HEARING THEREON
                                                         )
14                           Debtors.                    )
                                                         )
15                                                       )
                                                         )
16                                                       )
                                                         )
17

18   TO:      UNITED STATES BANKRUPTCY JUDGE, THE DEBTOR(S), AND ALL
19            INTERESTED PARTIES
20            U.S. Bank Trust, N.A., as Trustee of the Igloo Series III Trust, its successors and/or
21   assignees, (“Secured Creditor”) in the above-entitled Bankruptcy proceeding, hereby submits the
22   following response to Debtor’s objection to proof of claim and motion to excuse debtor’s from
23   conduit plan requirement as follows.
24            The above-styled Debtors filed a voluntary petition under Chapter 13 of Title 11, United
25   States Bankruptcy Code on November 11, 2019.
26            On January 21, 2020, Secured Creditor filed its proof of claim number 7-1 in the instant
27   bankruptcy case evidencing a total claim of $134,714.99and pre-petition arrearages of $1,364.50,
28
                                                         1                                    4:19-bk-14324-SHG
                                                                                       Response to Claim Objection
 Case 4:19-bk-14324-SHG           Doc 31 Filed 03/30/20 Entered 03/30/20 14:53:13                 Desc
                                  Main Document    Page 1 of 5
1    representing the November 1, 2019 principal and interest payment of $536.16 principal and interest,

2    a late fee of $21.76 and a projected escrow shortage of $806.58.

3           A timely-filed proof of claim or interest is deemed “allowed” unless an objection has been

4    filed and sustained. See Rule 3001(f) of the Fed. R. of Bank. P.; 11 U.S.C. § 502(a); In re G.I.

5    Indus., Inc. (9th Cir. 2000) 204 F.3d 1276, 1280. Consequently, as there is no allegation of an

6    untimely filing, Secured Creditor’s claim is entitled to a presumption of validity as a timely-filed

7    proof of claim.

8           To overcome the presumption of validity created by a timely-filed proof of claim, an

9    objecting party must provide sufficient evidence to create triable issues of fact. In re G.I. Indus., Inc.

10   (9th Cir. 2000) 204 F.3d 1276, 1280; In re Medina (9th Cir. BAP 1996) 205 BR 216, 222; In re

11   Hemingway Transport, Inc. (1st Cir. 1993) 993 F.2d 915, 925. Only where the objecting party

12   presents sufficient evidence to rebut the presumption of validity created by the filing of a proof of

13   claim does the presumption disappear, thus shifting the burden upon creditor to prove its claim. In re

14   Southern Calif. Plastics, Inc. (9th Cir. 1999) 165 F.3d 1243, 1248.

15          On March 17, 2020, Debtors filed the instant objection to Secured Creditor’s claim

16   contesting the pre-petition delinquency by claiming to be current on the loan. In support of the

17   objection to claim, Debtors attached a series of checks ranging from January 2019 through

18   December 2019. However, the checks provided by Debtors are not authenticated by any declaration
19   and thus are not properly submitted into evidence. Thus, Debtor’s objection to claim does not

20   provide any evidence impinging upon the accuracy or validity of Secured Creditor’s claim.

21   Furthermore, the key check is at issue which actually refutes Debtor’s arguments is dated November

22   24, 2020, after the filing of the bankruptcy case and outside of the 15 day grace period provided for

23   under the Note and Deed of Trust. Thus, as of November 11, 2019, the date the bankruptcy was

24   filed, Debtor had not made and Secured Creditor had not received the mortgage payment due on

25   November 1, 2019. Thus, at the time of filing, the loan was pre-petition delinquent for the November

26   1, 2019 mortgage payment. With regard to the escrow shortage, the filing of the bankruptcy requires

27   Secured Creditor to conduct a new escrow analysis, which is attached to Secured Creditor’s proof of

28
                                                         2                                     4:19-bk-14324-SHG
                                                                                        Response to Claim Objection
 Case 4:19-bk-14324-SHG          Doc 31 Filed 03/30/20 Entered 03/30/20 14:53:13                   Desc
                                 Main Document    Page 2 of 5
1    claim. Nonetheless, Secured Creditor is reviewing the escrow analysis further to determine whether

2    an amendment is needed. However, the loan was not current at filing and the proof of claim is

3    proper. Debtor has not provided any evidence to the contrary and the objection to claim should be

4    overruled.

5           WHEREFORE, Secured Creditor prays as follows:

6           1. That the objection to claim be denied,

7           2. For such other relief as this Court deems proper.

8

9                                                GHIDOTTI | BERGER LLP

10   Dated: March 30, 2020                       By:        /s/ Michelle R. Ghidotti, Esq.

11                                               MICHELLE R. GHIDOTTI, SBN 027180
                                                 Counsel for Creditor
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                        3                                     4:19-bk-14324-SHG
                                                                                       Response to Claim Objection
 Case 4:19-bk-14324-SHG        Doc 31 Filed 03/30/20 Entered 03/30/20 14:53:13                    Desc
                               Main Document    Page 3 of 5
1     Michelle R. Ghidotti-Gonsalves, AZ State Bar No. 27180
      GHIDOTTI | BERGER LLP
2     1920 Old Tustin Avenue
      Santa Ana, CA 92705
3     Phone: 949-427-2010
      Facsimile: 949-427-2732
4     Email: mghidotti@ghidottiberger.com
5
      Attorneys for Credit
6     U.S. Bank Trust, N.A., as Trustee of the Igloo Series III Trust
7

8                               UNITED STATES BANKRUPTCY COURT

9                             DISTRICT OF ARIZONA – TUCSON DIVISION

10   In re:                                 ) Case No: 4:19-bk-14324-SHG
                                            )
11   DANIEL H. BENTON and KATHERINE C. ) Chapter 13
     BENTON                                 )
12                                          ) CERTIFICATE OF SERVICE
                                            )
13               Debtors.                   )
                                            )
14                                          )
                                            )
15                                          )
                                            )
16                                          )
                                            )
17                                          )
                                            )
18   ______________________________________ )
19
                                     CERTIFICATE OF SERVICE
20

21   I am employed in the County of Orange, State of California. I am over the age of eighteen and

22   not a party to the within action. My business address is: 5120 E. La Palma Ave., Ste. 206,
23
     Anaheim, CA 92807.
24
     I am readily familiar with the business’s practice for collection and processing of correspondence
25
     for mailing with the United States Postal Service; such correspondence would be deposited with
26

27   the United States Postal Service the same day of deposit in the ordinary course of business.

28

                                                   Page 1
     Certificate of Service                                                     4:19-bk-14324-SHG
     Case 4:19-bk-14324-SHG         Doc 31 Filed 03/30/20 Entered 03/30/20 14:53:13                 Desc
                                    Main Document    Page 4 of 5
               On March 30, 2020 I served the following documents as described as:
1

2         1. RESPONSE TO DEBTOR’S OBJECTION TO PROOF OF CLAIM AND
             REQUEST FOR HEARING THEREON
3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
4
     envelope addressed as follows.
5
     DEBTORS                                             TRUSTEE
6    DANIEL H. BENTON                                    DIANNE C. KERNS
     4163 EAST CITRINE ROAD                              31 N. 6TH AVENUE
7    SAN TAN VALLEY, AZ 85143                            #105-152
8
                                                         TUCSON, AZ 85701
     JOINT DEBTOR
9    KATHERINE C. BENTON                                 U.S. TRUSTEE
     4163 EAST CITRINE ROAD                              U.S. TRUSTEE
10   SAN TAN VALLEY, AZ 85143                            OFFICE OF THE U.S. TRUSTEE
11
                                                         230 NORTH FIRST AVENUE
     DEBTOR’S COUNSEL                                    SUITE 204
12   RAYMOND J. STEELE                                   PHOENIX, AZ 85003
     LAW OFFICE OF RAYMOND J. STEELE
13   P.O. Box 670
     CHANDLER, AZ 85244
14

15
     _XX_(By First Class Mail) At my business address, I placed such envelope for deposit with
16
     the United States Postal Service by placing them for collection and mailing on that date
17
     following ordinary business practices.
18

19
     _XX_(Federal) I declare under penalty of perjury under the laws of the United States of America

20   that the foregoing is true and correct.
21   Executed on March 30, 2020 at Santa Ana, California
22
     By: /s/Marlen Gomez
23       Marlen Gomez
24

25

26

27

28

                                                     Page 2
     Certificate of Service                                                       4:19-bk-14324-SHG
     Case 4:19-bk-14324-SHG          Doc 31 Filed 03/30/20 Entered 03/30/20 14:53:13                   Desc
                                     Main Document    Page 5 of 5
